Mr. Presiding Justice Harker delivered the opinion op the Court. This was an action by appellee to recover $19 from appellant for dental work done for appellant’s minor daughter; there was a recovery for $19, the amount of appellee’s bill. It is' not disputed that the dental work wras done, or that the charges are reasonable, but the payment is resisted solely on the ground that the work was done without the express or implied promise of appellant to pay for it. The facts, as disclosed by the record, are that appellant’s daughter Blanche, then sixteen years old, told her father that her teeth needed dental work, whereupon he told her to go to a Dr. Whedon, appellant’s family dentist, living at Elgin, and have him examine her teeth, and make an estimate of the price of the work. This she did, and reported back that the cost as estimated by Whedon would be $ 10. He then told her she could have Whedon do it. A few weeks afterward she, instead of going to Whedon, went to appellee, who did the work and charged $19 for it. Appellant knew nothing of appellee’s doing the work until the statement was sent him. In our opinion appellee has no ground for recovery against appellant. The services were performed without the knowledge or consent of appellant at a time when his daughter was residing at home, and when her father was ready and willing to provide all things necessary to her care and comfort. When a person furnishes necessaries to a minor without authority from the parent, he does so at his peril, and in order to recover from the parent he must show either an express authority or circumstances from which such authority may be implied. The parent is to be the judge of the wants of the child and of his ability to supply them, and where no express authority has been given it devolves upon the party suing to show the parent’s neglect or refusal to provide for the child’s wants. Hunt v. Thompson, 3 Scam. 179; Gotts v. Clark, 78 Ill. 229; McMillan v. Lee, 78 Ill. 443; Schmickle v. Bierman, 89 Ill. 454; Clark v. Gotts, 1 App. 454; Allen v. Jacobi, 14 App. 277. It is contended by counsel for appellee that, as appellant gave authority to his daughter to have dental work performed on her teeth, an application of the doctrine of agency makes him liable. It is insisted that the permission, thus delegated, clothed her with such apparent authority as to render him liable, although she acted contrary to his private instructions. In this contention counsel loses sight of the distinction between general and special agencies. The agency in this case was special, viz., to have the work done by Dr. Whedon. A special agent is one authorized to do a specific act in respect to which his power is limited. A party dealing with him is bound, at his peril, to ascertain the extent of his authority. Anson on Contracts, 345; Doan et al. v. Duncan, 17 Ill. 272; Peabody v. Hoard, 46 Ill. 242; Baxter v. Lamont, 60 Ill. 237. Inasmuch as we are of the opinion that appellee is not entitled to recover from appellant on the facts, the judgment is reversed, but the cause not remanded.